Citation Nr: 0936464	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-21 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as a result of service-connected diabetes mellitus.

2.  Entitlement to service connection for atrial 
fibrillation, to include as a result of service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center of the Department of Veterans Affairs (VA).  
Records show the Veteran failed to appear, without indication 
of cause, for a scheduled personal hearing in June 2006.  
Therefore, his request for a personal hearing must be 
considered as having been withdrawn.  See 38 C.F.R. § 20.702 
(2008).  The Board, in pertinent part, remanded the issues 
remaining on appeal for additional development in July 2006.  
The appellate issue of entitlement to service connection for 
posttraumatic stress disorder was resolved in the Veteran's 
favor in a June 2009 rating decision.

The Board notes that in a September 2009 brief the Veteran's 
service representative provided additional evidence in the 
form of excerpts from medical journal articles.  Although 
agency of original jurisdiction consideration of this 
evidence was not waived, in light of the specific facts in 
this case the Board finds the additional evidence has no 
bearing on the issue on appeal and that further consideration 
is not required.  See 38 C.F.R. § 20.1304 (2008).  The 
submitted excerpts do not appear to apply to the specific 
issue in this case involving a diagnosis of idiopathic 
essential hypertension manifest many years prior to an 
initial indication of diabetes mellitus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal decision was obtained.

2.  Hypertension was not present in service, nor was it 
demonstrated to a compensable degree within one year 
following separation from service, nor is it shown be 
causally or etiologically related to a service-connected 
disability.

3.  Atrial fibrillation was not present in service, nor was 
it demonstrated to a compensable degree within one year 
following separation from service, nor is it shown be 
causally or etiologically related to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be so presumed, nor is it proximately due 
to or the result of service-connected disabilities.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

2.  Atrial fibrillation was not incurred in or aggravated by 
active service, nor may it be so presumed, nor is it 
proximately due to or the result of service-connected 
disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in December 2002, September 2005, 
and August 2006.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008).  VA will not concede 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b). 

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and hypertension, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis of hypertension or a heart 
disorder.  The Veteran's July 1969 separation examination 
revealed a normal clinical evaluation of the heart and 
vascular system.  A blood pressure reading of 120/80 was 
reported.  

VA medical records dated in October 2002 show that the 
Veteran had a four year history of hypertension and that the 
previous month he was found to have type II diabetes mellitus 
by a local hospital after a sudden onset of arrhythmia.  

In statements in support of his claim the Veteran asserted 
that his hypertension and atrial fibrillation were affected 
by his diabetes mellitus.  VA records show that service 
connection was established for type II diabetes mellitus in 
April 2003 based upon a presumption of herbicide exposure 
during active service in the Republic of Vietnam.  

A March 2005 VA examination report noted the Veteran stated 
he first received a diagnosis of high blood pressure in 1984 
or 1985, but that his blood pressure returned to normal 
within approximately one month.  He reported he was 
subsequently provided a diagnosis of high blood pressure in 
1994 or 1995 and started on medication at that time.  He 
stated he developed palpations in 2002 and was later found to 
have atrial fibrillation which required a pacemaker.  He also 
noted he was provided a diagnosis of diabetes mellitus in 
2002.  It was noted he had a history of smoking for 30 years 
and that he quit in 2002.  The examiner provided diagnoses of 
essential hypertension under adequate control with medication 
and paroxysmal atrial fibrillation secondary to hypertensive 
heart disease.  It was further noted that his essential 
hypertension and paroxysmal atrial fibrillation were not 
caused by or a result of his service-connected type II 
diabetes mellitus and that paroxysmal atrial fibrillation was 
mostly secondary to the essential hypertension and 
atherosclerosis.  

On VA examination in June 2009, the Veteran reported he first 
received a diagnosis of high blood pressure in 1985 and that 
he was started on medication in about 1995.  He received a 
diagnosis of atrial fibrillation in 2002.  He reported he 
received a diagnosis of diabetes mellitus in 2003 after being 
hospitalized for back pain.  The examiner provided diagnoses 
of type II diabetes mellitus, under fair control, and 
essential hypertension, well controlled.  It was noted that 
the Veteran's hypertension and atrial fibrillation were not 
caused, aggravated, or made worse by his service-connected 
diabetes mellitus.  The examiner further noted that essential 
hypertension was idiopathic and had no known cause.  

In a September 2009 brief the Veteran's service 
representative reported excerpts of a September 1998 article 
from the Current Opinion in Cardiology, pp. 298-303, and a 
December 2005 article from the International Journal of 
Cardiology, Volume 105, Issue 3, pp. 315-318, 319-321.  The 
excerpt of the September 1998 article stated that "[t]here 
is increasing evidence that essential hypertension is 
associated with a panoply of metabolic abnormalities. 
Included in these abnormalities are insulin resistance, 
dyslipidemia, enhanced coagulation, and decreased 
fibrinolytic activity, microalbuminuria, and platelet 
abnormalities and endothelial dysfunction."  The excerpt of 
the December 2005 article stated that "[t]here is a 
controversy in literature about correlation between [diabetes 
mellitus] and atrial fibrillation."  It was further stated 
that "[o]n [an] epidemiological basis, diabetes mellitus is 
commonly associated with [atrial fibrillation]. Nonetheless, 
[atrial fibrillation] is also associated with vascular 
disease and hypertension, which are themselves intimately 
linked to diabetes. Indeed, the precise pathophysiological 
and clinical relationships between [atrial fibrillation] and 
diabetes mellitus are not completely understood."  The 
representative asserted, in essence, that these medical 
journal excerpts rebutted the opinion of the June 2009 VA 
examiner and further asserted that the examiner failed to 
provide adequate reasons and bases for his opinions.  An 
additional expert medical opinion was requested due to the 
medical complexity of the matter.

Based upon the evidence of record, the Board finds that the 
Veteran's hypertension and atrial fibrillation are not shown 
to have been incurred or aggravated as a result of a service-
connected disability nor as a result of an established event, 
injury, or disease during active service.  The evidence 
demonstrates that the Veteran's essential hypertension was 
manifest many years prior to the onset of his diabetes 
mellitus and atrial fibrillation.  The March 2005 and June 
2009 VA medical opinions are persuasive in this case.  These 
opinions are shown to have been provided after examinations 
and after consideration of the medical evidence of record.  
There is no competent evidence indicating the diagnosis of 
essential hypertension is erroneous.

Although the Veteran's service representative asserted that 
the provided excerpts of the medical journal articles, in 
essence, rebutted the June 2009 VA examiner's etiology 
opinion in this case, the Board finds the examiner's opinion 
is not shown to be inconsistent with that information and 
that the representative is not shown to have acquired medical 
expertise such that his interpretation of these articles may 
be accepted as competent medical evidence.  Specifically, the 
Board notes that the June 2009 VA examiner found the 
Veteran's essential hypertension was idiopathic, but that the 
September 1998 article excerpt merely noted an 
"association" between a panoply of metabolic abnormalities 
and essential hypertension.  In fact, the September 1998 
article appears to link the subsequent development of 
disorders such as insulin resistance to essential 
hypertension rather than identifying the specific disease of 
essential hypertension as a possible consequence of diabetes 
mellitus.  Similarly, while noting that atrial fibrillation 
was associated with vascular disease and hypertension, 
"which are themselves intimately linked to diabetes," the 
December 2005 article excerpt does not indicate that diabetes 
mellitus either causes or aggravates the specific disease of 
essential hypertension.  It was also noted in that article 
that there was a controversy in the medical literature about 
the correlation between atrial fibrillation and diabetes 
mellitus and that the pathophysiological and clinical 
relationships between them were not completely understood.  
The article, however, indicates a clear link between 
hypertension and atrial fibrillation which is consistent with 
the March 2005 VA examiner's etiology opinion as to the 
atrial fibrillation disorder.

While the Veteran may sincerely believe that his hypertension 
and atrial fibrillation were incurred as a result of service, 
he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claims for entitlement to service 
connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for hypertension, to 
include as a result of service-connected diabetes mellitus, 
is denied.

Entitlement to service connection for atrial fibrillation, to 
include as a result of service-connected diabetes mellitus, 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


